t c memo united_states tax_court john h mary e douglas petitioners v commissioner of internal revenue respondent docket no filed date john h douglas pro_se gregory s matson for respondent memorandum opinion panuthos chief special_trial_judge this case was heard pursuant to the provisions of sec_7443a and rule sec_180 sec_181 and sec_182 respondent determined deficiencies in all section references are to the internal_revenue_code in effect for the years in issue unless otherwise indicated all rule references are to the tax_court rules_of_practice and continued petitioners' federal income taxes for and in the amounts of dollar_figure and dollar_figure respectively after concessions the issues for decision are whether petitioners are entitled to a bad_debt deduction claimed on schedule c of their return and whether petitioners are entitled to deduct legal expenses claimed on schedule c of their and returns or whether said expenses are properly allowable as miscellaneous_itemized_deductions background the facts have been fully stipulated the stipulation of facts and the attached exhibits are incorporated herein by this reference at the time of filing the petition petitioners resided at fort washington maryland from date through date petitioner john h douglas hereinafter petitioner purchased residential properties during this period petitioner renovated seven of the properties and sold two of the properties in date petitioner bought an improved lot in fort washington maryland hereinafter fort washington property for continued procedure respondent conceded that petitioners are entitled to schedule a miscellaneous_itemized_deductions after limitations in the total amount of dollar_figure and dollar_figure for years and respectively this exceeds the amount allowed in the statutory_notice_of_deficiency by dollar_figure and dollar_figure for years and respectively dollar_figure in date he sold the property to vinson l baker and danella m baker the bakers for dollar_figure the bakers obtained a mortgage loan through first security federal savings and loan bank hereinafter first security and paid petitioners dollar_figure in cash at settlement the bakers also provided petitioner with a deferred purchase money second deed_of_trust hereinafter second deed in the amount of dollar_figure the second deed was payable in one year pincite-percent interest a dispute arose between the bakers and first security and the bakers were unable to meet the interest obligations on their mortgage the bakers brought a legal action against first security alleging that first security had set them up to fail in order to obtain possession of the property the dates with respect to the dispute and the legal action against first security are not clear from the record petitioners agreed with the bakers' allegations and paid legal fees and costs in order to protect petitioners' interests in vinson baker filed for chapter bankruptcy and petitioner filed a claim as a creditor for dollar_figure from the second deed and for dollar_figure in accrued interest in danella baker filed for chapter bankruptcy and petitioner claimed a debt in the amount of dollar_figure which represented dollar_figure from the second deed and dollar_figure in accrued interest the u s bankruptcy court for the district of columbia discharged vinson baker's debts in date and the u s bankruptcy court for the district of delaware discharged danella baker's debts in date the bakers did not make any payments to petitioners on the second deed and petitioners did not receive any distribution with respect to their respective claims made with the bankruptcy courts on date first security was the sole bidder at the foreclosure of the fort washington property first security purchased the property for dollar_figure this event precluded any disbursement to petitioners and rendered petitioners' second deed worthless on their income_tax return petitioners reported the gain on the sale of the improved lot to the bakers as long-term_capital_gain on form_6252 installment_sale income petitioners' form_6252 for reflects the following selling_price mortgage held by petitioners cash received by petitioners cost or other basis depreciation adjusted_basis commissions and expenses gross_profit dollar_figure big_number big_number dollar_figure -0- big_number big_number big_number big_number cash received in taxable gain reported in big_number big_number respondent does not dispute that the second deed became worthless at this time we note that petitioners' form_6252 for contains mathematical errors which are not at issue in this case thus petitioners did not include as income in the dollar_figure amount of the second deed respondent argues that petitioners improperly excluded the amount of dollar_figure attributable to the second deed from their income thus respondent concludes that petitioners' gain should be calculated as follows selling_price mortgages assumed by buyers or property subject_to not new contract_price cost or other basis depreciation adjusted_basis commissions and expenses gross_profit dollar_figure -0- big_number dollar_figure -0- big_number big_number big_number big_number cash in year_of_sale taxable gain to be reported in dollar_figure x dollar_figure dollar_figure big_number big_number on their income_tax return petitioners deducted dollar_figure as a business_bad_debt on schedule c the amount of dollar_figure represented the following dollar_figure in unpaid principal from the second deed dollar_figure in accrued interest and late fees and dollar_figure in legal expenses on schedule c of their return petitioners deducted dollar_figure as legal expenses also associated with the legal action discussed above on their form_1040 petitioner's schedule c reflects real_estate rental buying selling as petitioner' sec_5 in fact petitioners did not include the dollar_figure as income in any other year principal business activity although petitioner's schedule c does not reflect any income for his schedule e reflects rental income and expenses from petitioner's properties the return also reflects that petitioners each received wages from employment unrelated to the schedule c or rental_activity and that petitioners' wages from such employment totaled dollar_figure petitioner's schedule c reflects real estate-- managing residential property as his principal business activity again the schedule c does not reflect any income the schedule e however reflects rental income and expenses attributable to petitioner's properties for petitioners reported wages in the total amount of dollar_figure respondent determined that petitioners are not entitled to the claimed business_bad_debt deduction in the amount of dollar_figure on schedule c of their return respondent further argues that if petitioners are entitled to a bad_debt deduction with respect to the amount described above then the loss should be characterized as a nonbusiness_bad_debt rather than a business_bad_debt respondent also determined that the dollar_figure in legal petitioner's form_1040 for does not include a schedule c petitioner also reported rental income and expenses from his properties on schedule e for and petitioner did not list the fort washington property on schedule e for either the tax years in issue or previous tax years expenses that petitioners deducted as a bad_debt in was not a bona_fide debt and therefore not deductible as a business_bad_debt finally respondent determined that the dollar_figure in legal expenses deducted in tax_year and the dollar_figure in legal expenses deducted in tax_year are nonbusiness expenses properly allowable as miscellaneous_itemized_deductions discussion bad_debt deduction a second deed sec_166 generally allows a deduction for any bona_fide debt that becomes worthless during the taxable_year bad_debts may be characterized as either business bad_debts or nonbusiness bad_debts sec_166 a taxpayer is not entitled to a deduction for a worthless_debt under sec_166 in connection with an income item unless it has been included in the taxpayer's gross_income for federal_income_tax purposes either for the year for which the deduction is claimed or for a prior year 64_tc_598 o'meara v commissi8_tc_622 sec_1_166-1 income_tax regs this principle also applies to interest owed to a taxpayer but never reported as income 2_tc_347 affd 143_f2d_712 5th cir petitioners sold the fort washington property in petitioners do not contend nor does the record support a finding that petitioners included in their gross_income the dollar_figure of unpaid principal from the second deed under the installment reporting method gain is not recognized until payments are received sec_453 since petitioners did not receive payments and never would report gain which corresponded to the dollar_figure loss petitioners never created a basis on which a later bad_debt deduction could be claimed see lombard v commissioner tcmemo_1994_154 affd per curiam without published opinion 57_f3d_1066 4th cir they also did not report as income the dollar_figure in accrued interest and late fees attributable to the second deed since petitioners did not include in income any of the total amount of dollar_figure in unpaid principal interest and late fees from the second deed they are not entitled to a bad_debt deduction under sec_166 b legal expenses in a deduction for a bad_debt is limited to a bona_fide debt sec_1_166-1 income_tax regs a taxpayer must establish the validity of a debt before any portion of it may be deducted under sec_166 97_tc_579 sec_1_166-1 income_tax regs a bona_fide debt is defined as one which arises from a debtor-creditor relationship based upon a valid and enforceable obligation to pay a fixed or determinable sum of money sec_1_166-1 income_tax regs petitioners do not contend nor does the record support a finding that they were entitled to a return of the dollar_figure that they contributed toward the bakers' legal action against first security further petitioners do not contend and the record does not show that a valid debtor-creditor relationship existed between petitioners and the bakers or any other person with respect to the dollar_figure in legal expenses rather petitioners paid the legal fees in order to protect their own interests therefore the dollar_figure in legal expenses was not a bona_fide debt within the meaning of sec_166 and does not give rise to a claim for a bad_debt deduction c conclusion petitioners have not established that they are entitled to a business_bad_debt deduction with respect to the worthlessness of the dollar_figure in unpaid principal on the second deed the dollar_figure in accrued interest and late fees from the second deed or the dollar_figure in legal expenses accordingly respondent is sustained on this issue since petitioners are not entitled to a bad_debt deduction under sec_166 we need not consider whether the debt was a business_bad_debt or a nonbusiness_bad_debt legal expenses in and sec_212 allows an individual to deduct all of the ordinary and necessary expenses paid_or_incurred in connection with the production_of_income the management_conservation_or_maintenance_of_property_held_for_the_production_of_income or the determination collection_or_refund_of_any_tax sec_212 applies to income-producing activity that is not a trade_or_business 397_us_572 n 372_us_39 sec_162 allows a deduction for all ordinary and necessary expenses paid_or_incurred during the taxable_year in carrying on any trade_or_business petitioners must establish that the expenditures in question related to activities which amounted to the present carrying on of a business 71_tc_568 whether the taxpayer is engaged in a trade_or_business and what is the nature of such trade_or_business are questions of fact 56_tc_1300 affd per curiam 487_f2d_1025 9th cir 55_tc_884 the supreme court has interpreted the trade_or_business terminology of sec_162 to mean that the taxpayer must be involved in the activity with continuity and regularity and that the taxpayer's primary purpose for engaging in the activity must be for income or profit 480_us_23 the courts distinguish between business_losses and investment losses see eg 373_us_193 legal expenses are deductible under sec_162 as ordinary and necessary business_expenses if the litigation is directly connected with or proximately related to the taxpayer's business bingham's 325_us_365 276_us_145 60_tc_1 affd without published opinion 489_f2d_752 2d cir petitioner claims that he was engaged in the business of selling real_estate as part of his renovation management and rental activities while respondent concedes that petitioner participated in the purchase renovation management rental and sale of property respondent contends that petitioner was not in the business of selling real_estate during the years in issue rather respondent characterizes petitioner's activities as investment activity we conclude that petitioner was not engaged in the business of selling real_estate during and although petitioner purchased properties during the period through he renovated of the properties and sold only of the properties in and in thus petitioner's sales activity was neither regular nor continuous see 91_tc_660 further petitioner's schedules c for tax years and do not reflect any income rather petitioner reported the rental income and expenses from his properties on schedule e petitioners reported the gain on the sale of the property for which petitioners received the second deed as long-term_capital_gain and not as ordinary_income petitioners also maintained outside employment and reported wages for and in the amounts of dollar_figure and dollar_figure respectively while petitioner participated in the purchase renovation management rental and sale of his property he has not shown that he was engaged in the trade_or_business of selling real_estate or in any other real_estate business during the years in issue from this record it appears that petitioner engaged in the activities for investment purposes since petitioner's activities do not rise to the level of a trade_or_business within the intent and meaning of sec_162 petitioners' legal expenses from years and are not deductible as business_expenses attributable to an active trade_or_business petitioners further contend that respondent previously treated petitioner's activities as an active trade_or_business for purposes of examinations conducted in and the parties have stipulated that the petitioners' income_tax returns had been audited for and the activities of petitioner were treated by the auditors at that time as an active trade_or_business for purposes of the audit which did not involve issues related to taking a bad-debt deduction each tax_year stands on its own and must be separately considered 394_us_678 the commissioner is not bound in any given year to allow a deduction permitted in a previous year 877_f2d_624 7th cir affg tcmemo_1987_295 783_f2d_69 7th cir petitioners have failed to establish that they are entitled to a business_expense deduction with respect to the dollar_figure in legal expenses from or the dollar_figure in legal expenses from rather as allowed by respondent in the notice_of_deficiency the legal expenses of dollar_figure for and dollar_figure for are properly allowed as miscellaneous_itemized_deductions pursuant to sec_212 accordingly respondent is sustained on this issue to reflect the foregoing decision will be entered under rule
